Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance of claim 1 is that it recites “wherein the second amplifier is disabled and the first amplifier is enabled such that the first amplifier is configured to drive the first data line and the second data line based on the first pixel data and the second pixel data, when a difference between the first pixel data and the second pixel data is less than or equal to a first threshold value” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination with the prior art.
The primary reasons for allowance of claim 18 is that it recites “when a first data difference between the first pixel data and the second pixel data being less than or equal to a horizontal threshold value N, N being a positive integer, enable a first one of the first amplifier and the second amplifier and disable a second one of the first amplifier and the second amplifier during a second horizontal driving period such that, during the second horizontal driving period, the first one of the first amplifier and the second amplifier is configured to drive the first data line and the second data line based on the second pixel data during a first period within the second horizontal driving period, and drive the first data line based on the first pixel data during a second period within the second horizontal driving period, the first horizontal driving period and the second horizontal driving period being single consecutive horizontal driving periods of the display panel” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination with the prior art.

The closest prior art (Woo et al. (US 2006/0214898); Woo et al. (US 2014/0253532); Son et al. (US 2011/0169808); Woo et al. (US 8,144,100); Kwon et al. (US 2016/0098967); Woo et al. (US 7,800,573); Lee et al. (US 2012/0188224); Hirakata et al. (US 9,508,276)) discloses a display driving circuit comprising amplifiers and of disabling an amplifier when the pixel data is identical, however, the closest prior art fails to teach the specifically recited limitations as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
16 August 2021